 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          GEORGE R AYDELOTTE,                              CASE NO. C14-307 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          TOWN OF SKYKOMISH,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Having received the Notice of Non-Settlement from Mediator Larry A. Jordan, and

19   noting his recommendation that the Court appoint a settlement judge to conduct a settlement

20   conference, the Court declines to do so.

21

22          The clerk is ordered to provide copies of this order to all counsel.

23          Filed December 11, 2019.

24


     MINUTE ORDER - 1
 1                      William M. McCool
                        Clerk of Court
 2
                        s/RHONDA MILLER
 3                      Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
